Title: To James Madison from William C. C. Claiborne, 26 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 26 August 1805, “120 Miles from New Orleans.” “The report of the retrocession to Spain of the Country west of the Mississippi had also prevailed in New Orleans: The Evening previous to my departure, being on a visit to the Marquis of Casa Calvo, I asked him if he Knew upon what Authority that report was circulated; he answered in the negative, and added that he had understood the negociation was suspended and that Mr. Monroe had left Madrid; he further said that ‘the Minister of State (Cervalles) had informed him the (Marquis) that the desire of the Court of Spain was, to make the Mississippi river the Boundary, and in time it was expected that, that object would be attained.’ The Marquis delivered himself in the French Language, From my imperfect knowledge of French, it is probable, I may have misunderstood some of his expressions; but I am sure I have given you the substance of what he said.
          “The prospect of a retrocession of the West Bank of the Mississippi, is now, and has always been the Theeme of the Spanish Officers who remain in this Territory; and many Citizens seem to view it as an event likely to happen: An impression which I greatly regret, since it tends to lessen their confidence in the American Government, and to Cherish a Spanish party among us. Next therefore to a final adjustment of Limits with the Spanish Government, I most desire to see every Spanish Officer removed from the ceded Territory. There certainly must be a power some where vested, to Cause to be executed the Clause in the Treaty which directs ‘the Spanish Forces to be withdrawn (within three months) from the Ceded Territory,’ and I should indeed be pleased to have it hinted to me, that in my Character as Commissioner or Governor I could on this Occasion take (if necessary) compulsery measures.”
          
            Adds in a postscript: “My last letter to you was dated the 23rd. Instant.”
          
        